Citation Nr: 0806651	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-28 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.   His awards and decorations include the Navy 
Unit Commendation Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 27, 2007.  
A copy of the hearing transcript has been associated with the 
file. 


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran currently has PTSD that is related to his active 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.  The 
veteran was able to participate effectively in the processing 
of his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

The veteran is in receipt of Social Security Administration 
(SSA) benefits; however, the duty to assist does not attach 
to obtaining those records in this case.  During his 
September 2007 hearing, the veteran indicated that his 
receipt of disability benefits was premised upon his physical 
limitations, rather than any psychological symptomatology.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

The veteran has also indicated that he received treatment for 
PTSD at the Norwich (Connecticut) Vet Center.  In April 2005, 
the RO asked the veteran to provide written authorization to 
obtain those records.  The veteran has not provided the 
requested authorization.  

The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran has declined to 
authorize VA to obtain the records he identified, the Board 
is satisfied that the duties to notify and assist have been 
met.


Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be also granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.

The veteran has attributed PTSD symptoms to general combat 
conditions, and specifically to an incident during which he 
was unable to save Vietnamese civilians from drowning.  

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) apply.  38 U.S.C.A. § 
1154(b) provides that where participation in combat has been 
established, VA shall accept a veteran's assertion that a 
particular disease or injury occurred in service; that is, VA 
will accept a veteran's assertion of what happened during 
combat.  

Without deciding whether the veteran participated in combat 
or has other verifiable stressor(s), the Board finds that 
this case turns on whether the veteran has a current 
diagnosis of PTSD in accordance with DSM-IV. 

In May 2005, the veteran received a VA examination.  He 
reported hypervigilance and an increased startle response.  
The smell of raw meat and incense would trigger distressing 
thoughts about Vietnam, although he did not dwell on them.  
He denied nightmares.  He had no avoidance symptoms, and was 
close to family and friends.  He had not lost interest in 
enjoyable activities.  He had no constricted affect, and had 
no loss of memories of Vietnam.  He reported sleeping seven 
hours per night, waking up twice.  There was good eye contact 
with the examiner.  He denied suicidal and homicidal 
ideation, hallucinations or delusions.  Good insight and 
judgment were reported.  The veteran's Axis I diagnosis was 
anxiety disorder with PTSD symptoms.  

In June 2006, the veteran was given a routine PTSD screen 
while seeking VA treatment for unrelated disorders.  The 
screen was negative for PTSD.

In August 2006, during an unrelated VA examination, the 
veteran denied suffering from a psychological disorder.      

In June 2007, the veteran was given another routine PTSD 
screen, which was also negative for PTSD.  During his 
September 2007 hearing, the veteran stated that he had never 
received a diagnosis of PTSD.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has a current 
diagnosis of PTSD.  Although the May 2005 VA examination 
indicated that the veteran had PTSD symptoms accompanying his 
anxiety disorder, this is not a diagnosis of PTSD in 
accordance with DSM-IV as contemplated by 38 C.F.R. 
§ 4.125(a).  Routine PTSD screens have been negative for 
PTSD.  The veteran has declined to provide his PTSD treatment 
records from the Norwich Vet Center.  He has testified that 
he has never been diagnosed with PTSD.  In the absence of 
evidence tending to show that the veteran has a current 
diagnosis of PTSD, service connection is not warranted.

At his September 2007 hearing, the veteran requested a second 
VA examination.  The Board does not see any likelihood that 
an additional examination would change the outcome in this 
case.  Unless new evidence is provided that tends to show 
that the veteran has a current diagnosis of PTSD, there is no 
requirement to obtain an additional VA medical examination in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Board acknowledges the veteran's belief that his symptoms 
are causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2  
Vet. App. 492, 494-95 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


